Citation Nr: 0925168	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  09-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for emphysema, claimed 
as due to asbestos exposure.

2.  Entitlement to an initial, compensable rating for pleural 
plaques due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January 1945 to 
July 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from October and December 2008 rating decisions.  

In the October 2008 rating decision, the RO, inter alia, 
denied service connection for emphysema as due to asbestos 
exposure.  The Veteran filed a notice of disagreement (NOD) 
in November 2008, and the RO issued a statement of the case 
(SOC) in December 2008.  The Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in January 2009.

In the November 2008 NOD, the Veteran requested a personal 
hearing with a decision review officer (DRO).  In a December 
2008 letter, he withdrew his request for a formal hearing and 
requested an informal appeal process.  

In the December 2008 rating decision, the RO granted service 
connection and assigned an initial, 0 percent rating for 
pleural plaques due to asbestos exposure, effective May 16, 
2008.  In the January 2009 VA Form 9, the Veteran stated that 
he disagreed with the initial disability rating assigned for 
this disability.  The Board construes this statement as a 
timely filed NOD with the December 2008 rating decision.  

In June 2009, a Deputy Vice Chairman of the Board granted the 
Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2008).

The Board's decision on the matter of service connection for 
emphysema is set forth below.  The claim for an initial, 
compensable rating for pleural plaques-for which the Veteran 
has completed the first of two actions required to place this 
matter in appellate status-is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Even assuming that the Veteran was exposed to asbestos 
during service, emphysema was not shown in service or for 
years thereafter, and the only competent medical opinion on 
the question of whether there exists a medical relationship 
between current emphysema and any asbestos exposure in 
service weighs against the claim. 


CONCLUSION OF LAW

The criteria for service connection for emphysema, claimed as 
due to asbestos exposure, are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a May 2008 pre-rating letter provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate a claim for service connection, 
including as due from asbestos exposure, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The letter also provided the appellant with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman, and 
specifically informed him to submit any evidence in his 
possession pertinent to the claim on appeal (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The October 2008 RO rating decision reflects the 
RO's initial adjudication of the claim after issuance of the 
May 2008 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records; VA outpatient treatment 
records; private chest X-rays dated in 1986 and 1987; a 
letter from Dr. Moy, a VA pulmonary staff physician; and the 
report of an August 2008 VA examination.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided,  at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

With regard to claims for service connection for disabilities 
claimed as due to asbestos exposure, VA's Adjudication Manual 
and Manual Rewrite, along with a VA circular on asbestos-
related diseases, provide that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
lengthy latency period between exposure to asbestos fiber 
masses and the development of diseases including asbestosis, 
as well as the exposure information pertinent to a veteran. 
See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988); Adjudication Manual, M21-1, part VI, 
para. 7.21 (October 3, 1997); Manual Rewrite, M21-MR, Part 
IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 
29, 2006).  See also VAOPGCPREC 4-00 (April 13, 2000).

Moreover, with asbestos-related claims, the Board must 
determine whether the claim development procedures applicable 
to such claims have been followed.   Ashford v. Brown, 10 
Vet. App. 120, 124-125 (1997) (while holding that the 
Veteran's claim had been properly developed and adjudicated, 
the Court indicated that the Board should have specifically 
referenced the DVB Circular and discussed the RO's compliance 
with its claim-development procedures).  With claims of this 
type, the RO must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease, keeping in mind the latency and exposure 
information discussed above.  M21-1, Part VI, 7.21(d)(1), p. 
7-IV-3 and 7-IV-4 (January 31, 1997).

In this case, the Veteran contends that he was exposed to 
asbestos while serving on the U.S.S. Winslow.  He has stated 
that his sleeping quarters were directly below asbestos-
covered steam pipes.  As explained in further detail below, 
even if asbestos exposure is assumed during military service, 
the Board finds that emphysema is not medically related to 
the Veteran's military service, to include any asbestos 
exposure therein.  

The Veteran's service treatment records are unremarkable for 
any complaints, findings,  or diagnoses of any 
respiratory/pulmonary problems during military service.

Chest X-rays dated in 1986 and 1987 reflect left basal 
pleural parenchymal scarring, which was noted to be probably 
due to old inflammatory scarring.  A May 2004 VA pulmonary 
treatment record reflects that the Veteran reported a 30-
year, 2-3 pack per day, history of tobacco cigarette smoking.  
The Veteran said that he had quit 18 years ago, but had 
recently noticed a gradual onset of progressive dyspnea.  The 
diagnosis was moderate-severe emphysema.  An October 2007 VA 
pulmonary note reflects that the Veteran's chest CT findings 
were remarkable for bilateral centrilobular emphysema and 
that these findings were consistent with chronic obstructive 
pulmonary disease (COPD) being the etiology of the dyspnea.  
An April 2008 VA treatment note reflects that a chest X-ray 
revealed linear densities at the left lung base, compatible 
with pleural effusion or thickening.

The report of the August 2008 VA examination reflects that 
the VA examiner acknowledged that the Veteran had a high risk 
for asbestos exposure during his naval service.  The Veteran 
said that he had been diagnosed with emphysema in 1984 and 
had begun experiencing dyspnea 8 years prior.  He stated that 
he smoked tobacco cigarettes from age 16 to 55 and had quit 
26 years ago.  The VA examiner reviewed the April 2004 CT 
scan and stated that there was significant pleural thickening 
in the left lower lung field posterolaterally, with some 
fibrosis along the fissure, and mild calcification laterally.  
The VA examiner opined that these possible asbestos-related 
focal pleural plaques were of no physiological significant 
and that the Veteran's spirometry and radiographic studies 
were entirely consistent with severe, centriblobular 
emphysema, most likely due to prolonged tobacco smoke 
exposure.  The VA examiner noted that the progression of 
emphysema and associated symptoms after smoking cessation is 
common once the underlying inflammatory process is 
established.  Furthermore, the VA examiner stated that 
asbestos exposure does not cause emphysema and there was no 
evidence of asbestos-related lung parenchymal disease, 
mesothelioma, or carcinoma.  

In an October 2008 letter, Dr. Moy, a VA pulmonary staff 
physician, stated that the Veteran did not have a restrictive 
ventilatory deficit from pleural plaques.  Dr. Moy noted the 
Veteran's history of cigarette smoking and emphysema with an 
obstructive ventilatory deficit.  

The Board notes that the RO granted service connection for 
focal pleural plaques, which the VA examiner stated were 
possibly due to asbestosis exposure.  The Board finds, 
however, that even assuming the Veteran's in-service 
exposure, as alleged, here, there is no basis for entitlement 
to service connection for emphysema.  In this regard, as 
indicated above, emphysema was not shown in service or for 
years thereafter.  Moreover, the only competent medical 
opinion on the question of etiology  reflects that the 
Veteran's emphysema is due to tobacco smoking and is 
unrelated to his military service, to include any asbestos 
exposure therein.  The Board finds that this opinion 
constitutes probative evidence on the medical nexus question, 
based as it was on examination of the Veteran, and 
consideration of his documented medical history and 
assertions.  Significantly, neither the Veteran nor his 
representative has presented or identified any medical 
evidence or opinion to support a relationship between current 
emphysema and in-service asbestos exposure, as alleged.

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran (and those 
provided, on his behalf, by his representative) indicating 
that his emphysema is due to asbestos exposure during 
military service.  The Board notes that a layperson is 
competent to report on matters observed or within his or her 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, this case turns on the matter of etiology-
a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 
(1994).  As laypersons not shown to have appropriate medical 
training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter, neither the 
Veteran nor his representative can provide persuasive 
evidence on a medical question.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for emphysema due to asbestos exposure 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the  claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for emphysema, claimed as due to asbestos 
exposure, is denied.


REMAND

As indicated in the introduction, above, the claims file 
reflects that the Veteran has filed a timely NOD with the 
December 2008 rating decision, which granted service 
connection for pleural plaques and assigned an initial, 0 
percent rating.

By filing a timely NOD with the initial disability rating 
assigned for pleural plaques, the Veteran has initiated 
appellate review on this issue.  38 C.F.R. 
§ 20.302(a) (2008).  However, the RO has yet to issue a SOC 
with respect to this claim, the next step in the appellate 
process.  See 38 C.F.R. § 19.29 (2008); Manlincon v. West, 12 
Vet. App. 238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 
433, 436 (1997).  Consequently, this matter must be remanded 
to the RO for the issuance of a SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2008).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the Veteran and 
his representative an SOC addressing the 
claim for an initial, compensable rating 
for pleural plaques.  The RO should also 
furnish a VA Form 9 (Appeal to Board of 
Veterans' Appeals), and afford them the 
applicable time period for submitting a 
perfected appeal on this issue.

2.  The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-specifically, the claim 
for an initial, compensable rating for 
pleural plaques-a timely appeal must be 
perfected (here, within 60 days of the 
issuance of the SOC or within 1-year of 
the issuance of the decision being 
appealed, whichever period ends later). 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


